Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 5, 2018

                                       No. 04-17-00492-CR

                                Oscar Mauricio Paredes PEREZ,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR10052
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER

       The appellant’s brief was originally due to be filed on January 22, 2018. The appellant’s
first motion for extension of time was granted, extending the deadline for filing the brief to
February 21, 2018.

       On February 21, 2018, the appellant filed a motion requesting an additional thirty-day
extension of time to March 23, 2018. By order dated February 23, 2018, this court granted the
motion and extended the deadline to March 23, 2018. Our order stated, “THIS IS THE FINAL
EXTENSION OF TIME THAT THE APPELLANT WILL BE GRANTED. The
Appellant’s brief must be filed by March 23, 2018.”

        Appellant’s brief was not filed by March 23, 2018. By order dated March 28, 2018,
appellant’s attorney was ordered to file a written response in this court stating a reasonable
explanation for failing to timely file the brief and demonstrating the steps being taken to remedy
the deficiency.

         On March 30, 2018, appellant’s attorney filed a written response and third motion for
extension of time to file the brief. In the response, appellant’s attorney initially refers to her
caseload but then sets forth extenuating circumstances, notably the hospitalization of her
associate attorney, which provide a reasonable explanation for the failure to timely file the brief.
It is therefore ORDERED that the motion for extension of time is GRANTED. Appellant’s brief
must be filed no later than April 23, 2018. NO FURTHER EXTENSIONS OF TIME WILL
BE GRANTED. If appellant’s brief is not filed by April 23, 2018, this appeal will be abated to
the trial court for an abandonment hearing, and the trial court will be asked to consider whether
sanctions are appropriate. TEX. R. APP. P. 38.8(b)(2).



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2018.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court